Citation Nr: 1828392	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO. 09-44 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy, to include as due to exposure to Agent Orange.

2. Entitlement to service connection for headaches, to include as due to service-connected posttraumatic stress disorder (PTSD) or exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse

ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in September 2015. A transcript of that hearing is associated with the file. This matter was previously before the Board in February 2016 and March 2017 and remanded for further development.

In January 2018, the Veteran was notified that the VLJ who conducted the September 2015 hearing is no longer employed by the Board and he was offered the opportunity for a new hearing. The Veteran responded in February 2018 indicating he does not wish to have a new hearing and asked that the matter be decided based upon the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The opinions provided pursuant to the most recent Board remand are inadequate.  An October 2017 VA opinion obtained in connection with the peripheral neuropathy claim was prepared by a Physician's Assistant who cited six references to diabetic neuropathy diagnoses from 2010 to 2017 and a July 2016 reference to neuropathy in connection with a back disability but did not ultimately provided an etiology opinion.  An April 2016 VA examination found that the Veteran did not meet the criteria for a diagnosis for diabetes, thus the opinion provider should discuss the significance of references to diabetic neuropathy. Additionally, the April 2016, February 2017 and August 2017 VA opinions all state that the Veteran no longer has a peripheral neuropathy diagnosis. 

None of the opinions to date adequately address whether the Veteran had peripheral neuropathy at any time during the appeal period. Thus, a new opinion is needed.  As the Veteran's theory of entitlement to service connection on a secondary basis due to exposure to Agent Orange is time dependent. Presumptive service connection is warranted for early-onset peripheral neuropathy if the condition became manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. §§ 3.307, 3.309(e).

The February 2017 VA opinion addressing the headache claim is also inadequate. The examiner states that the Veteran's migraine headaches are of an unknown etiology. However, the examiner does not explain, how or why the Veteran's military service, to include his service-connected PTSD, was ruled out from causing or aggravating his migraine headaches. On remand, a new opinion is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed peripheral neuropathy. Forward the claims file and copies of all pertinent records to the examiner. 

Based on a review of the record and examination of the Veteran, the examiner should address the following:

(a) List all, if any, diagnoses for the Veteran's peripheral neuropathy at any time since March 2007 to include when the onset of symptoms or diagnoses was first made. The examiner should also ask the Veteran to identify his previous description of tingling of the upper and lower extremities. 

(b) Is it as least as likely as not that any peripheral neuropathy diagnosed at any time since March 2007 is causally related to active service?

(c) If the answer to (b) is no, then is it at least as likely as not that any peripheral neuropathy diagnosed at any time since March 2007 was caused or aggravated by the Veteran's presumed exposure to herbicides? 

The examiner is informed that aggravation here is defined as any increase in disability. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner is also advised that the Veteran is competent to provide evidence of symptomatology readily apparent to him, regardless of whether the symptoms are noted in the service medical records or on the date of examination.

The examiner may NOT rely on the absence of a medical record or evidence of medical treatment as the sole rationale for any negative medical nexus opinion.

Any opinion expressed by the VA examiner must be accompanied by a complete rationale. If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed migraine headaches. Forward the claims file and copies of all pertinent records to the examiner. 

Based on a review of the record and examination of the Veteran, the examiner should address the following:

(a) Is it as least as likely as not that the Veteran's migraine headaches are causally related to active service?

(b) If the answer to (a) is no, then is it at least as likely as not that his migraine headaches were caused or aggravated by his service-connected posttraumatic stress disorder (PTSD)? 

The examiner is informed that aggravation here is defined as any increase in disability. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner is also advised that the Veteran is competent to provide evidence of symptomatology readily apparent to him, regardless of whether the symptoms are noted in the service medical records or on the date of examination.

The examiner may NOT rely on the absence of a medical record or evidence of medical treatment as the sole rationale for any negative medical nexus opinion.

Any opinion expressed by the VA examiner must be accompanied by a complete rationale. If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3. Thereafter, readjudicate the claim. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and an opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




